DETAILED ACTION
This action is responsive to application filed on July 30, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated July 30, 2019 is acknowledged by the examiner and the cited references have been
considered in the examination of the claims now pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US Patent Application Publication No. US 20200218979 A1), in view of Ulbricht (US Patent Application Publication No. US 20190392213 A1).

Regarding claim 1, Kwon disclose a method of automatically labeling point cloud data, the method comprising: obtaining, by a processing device, the point cloud data from one or more vehicle sensor modules; (See Kwon Fig. 21B, [0051] “The process 100 may include generating and/or receiving sensor data 102 from one or more sensors of the vehicle 2100... the sensor data 102 may include the data generated by, without limitation, global navigation satellite systems (GNSS) sensor(s) 2158 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 2160, ultrasonic sensor(s) 2162, LIDAR sensor(s) 2164” See also Kwon [0071] “Ground truth encoding 110 with respect to the predictions of the object detection(s) 116 may include labeling, or annotating, the sensor data 102 (e.g., images, depth maps, point clouds, etc.)” [Thus, obtaining the point cloud data from one or more vehicle sensor modules])

	Kwon does not explicitly disclose randomly selecting, by the processing device, three points from the point cloud data; generating, by the processing device, a plane hypothesis pertaining to the three points via a random sample consensus (RANSAC) method;

	However, Ulbricht discloses randomly selecting, by the processing device, three points from the point cloud data; generating, by the processing device, a plane hypothesis pertaining to the three points via a random sample consensus (RANSAC) method; (See Ulbricht [0058] “The handheld electronic device 410 can employ a variety of methods to determine a plane hypothesis (or multiple plane hypotheses) from the point cloud. For example, in various implementations, RANSAC (random sample consensus) methods are used to generate a plane hypothesis based on the point cloud. In one RANSAC method, an iteration includes selecting three random points in the point cloud, determining a plane defined by the three random points)

	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon to incorporate the teachings of Ulbricht of determining a plane defined by the three random points via RANSAC method. 

One would be motivated to do so to improve computational efficiency (Ulbricht 0062)

	Kwon in view of Ulbricht, additionally disclose selecting, by the processing device, one or more points from the point cloud data that are inliers based on the plane hypothesis; (See Ulbricht [0063] “the handheld electronic device 410 generates a first plane hypotheses based on the point cloud, the first plane hypothesis having a boundary. The first plane hypothesis includes a subset of the points of the point cloud that lie within [Thus, selecting one or more points from the point cloud data that are inliers based on the plane hypothesis] a set distance of a plane.”)

sorting, by the processing device, the selected one or more points based on a corresponding dataset received from the one or more vehicle sensor modules such that each of a plurality of datasets comprises one or more selected points therein; (See Kwon [0148] “As an example, let (X0, Y0, Z0), (X1, Y1, Z1), . . . , (Xn, Yn, Zn) be the future trajectory of the vehicle 2100 in a rig coordinate system with respect to the vehicle 2100 at a particular timestamp (where n is the number of 3D points). Here (X0, Y0, Z0)=(0, 0, 0) based on a current setting. All the points on this ordered trajectory of the vehicle 2100 are projected to Y=0 plane in the rig coordinate system. Now, assuming a piecewise linear model, the ordered set of projections (Xp0, 0, Zp0), (Xp1, 0, Zp1), . . . , (Xpn, 0, Zpn) may represent the road shape. To determine the distance to the free-space boundary given the road shape, let (Xcp, Ycp, Zcp0), (Xcp1, Ycp, Zcp1), . . . , (Xcpn, Ycpn, Zcpn) be the ordered set of projected points in the camera coordinate system. These projected points may be referred to as pivot points. Normalized projections into the image-space may be computed for the pivot points as (Xcp0/Zcp0, Ycp/Zcp). Y projection bins B0, B1, . . . , Bk corresponding to K pivot points may be generated by enforcing the condition of increasing normalized Yon the ordered set of projections. [Thus, sorting, the selected one or more points based on a corresponding dataset received from the one or more vehicle sensor modules such that each of a plurality of datasets comprises one or more selected points therein]”)

completing, by the processing device, a range RANSAC method on each of the plurality of datasets to determine one or more inliers of the one or more selected points; (See Kwon Fig. 3A [0063] “to help reduce noise in the LIDAR points 310 projected into the image-space, a filtering algorithm may be applied to remove or filter out noisy LIDAR points 310. For example, and without limitation, a random sample consensus (RANSAC) algorithm may be applied to the camera-to-LIDAR data point associations to cluster and filter out the noisy LIDAR points 310. As a result of using a filtering algorithm, such as RANSAC, the surviving LIDAR points 310 that are within a given bounding shape 304 [i.e. inliers of the one or more selected points] and/or cropped bounding shape 308 may be interpreted to be a common distance away from the camera or other reference location. [Thus, determining one or more inliers of the one or more selected points]”)

repeating, by the processing device, the randomly selecting, the generating, the selecting, the sorting, and the completing until a loss function of the range RANSAC method does not decrease; and (See Kwon [0100] “the machine learning model(s) 104 may be trained with the training images using multiple iterations [Thus, repeating] until the value of a loss function(s) 108 of the machine learning model(s) 104 is below a threshold loss value (e.g., acceptable loss).”)

automatically labeling, by the processing device, the one or more inliers of the one or more selected points in each of the plurality of datasets. (See Kwon [0056] “the ground truth encoding 110 may occur automatically” See also Kwon [0071] “Ground truth encoding 110 with respect to the predictions of the object detection(s) 116 may include labeling, or annotating, the sensor data 102 [i.e. plurality of datasets] (e.g., images, depth maps, point clouds, etc.))

	Regarding claim 2, Kwon further in view of Ulbricht, [hereinafter Kwon-Ulbricht] teaches all the  limitations and motivations of the method of claim 1, wherein completing the range RANSAC method comprises: randomly selecting, by the processing device, two second points from the point cloud data; (See Ulbricht [0062] “In various implementations, the handheld electronic device 410 uses the object classification set to reduce the number of points in the point cloud [i.e. two second points] used in a plane detection method (e.g., RANSAC), thereby improving computational efficiency. For example, the handheld electronic device 410 identifies a subset of the points of the point cloud corresponding to pixels of a particular element of the object classification set (e.g., a subset of the points of the point cloud corresponding to the pixels illustrated by the third element 508) and performs a RANSAC plane detection algorithm using only those points [Thus, randomly selecting two second points from the point cloud data]”)

generating, by the processing device, a range hypothesis pertaining to the two second points via a RANSAC method; (See Ulbricht [0063] “the handheld electronic device 410 uses the object classification set to modify a plane hypothesis generated based on the point cloud. The first plane hypothesis includes a subset of the points of the point cloud that lie within a set distance of a plane. In various implementations, the subset of points of the point cloud include points that correspond to pixels of the image in two different elements of the object classification set. Accordingly, in various implementations, the handheld electronic device 410 can split the first plane hypothesis into two (or more) plane hypotheses [Thus, generating a range hypothesis], each associated with points in the subset of the points of the point cloud that correspond to respective elements of the object classification set. [Thus, pertaining to the two second points via a RANSAC method]”)

computing, by the processing device, a second loss function from the range hypothesis; and (See Kwon [0153] “a second loss function 108 may be used for free-space distance(s) 1408”)

repeating, by the processing device, the randomly selecting, the generating, and the computing until the second loss function does not decrease. (See Kwon [0100] “the machine learning model(s) 104 may be trained with the training images using multiple iterations [Thus, repeating] until the value of a loss function(s) 108 of the machine learning model(s) 104 is below a threshold loss value (e.g., acceptable loss).”)

	Regarding claim 3, Kwon-Ulbricht teaches all the  limitations and motivations of the method of claim 2, wherein computing the second loss function comprises applying the following equation:  

    PNG
    media_image1.png
    36
    198
    media_image1.png
    Greyscale

wherein er is an outlier point, a and b are outlier points, rj is an actual range observation, and j is an index of the actual range observation. (See Kwon [0100] “The loss function(s) 108 may be used to measure error in the predictions of the machine learning model(s) 104 using ground truth data. In some non-limiting examples, a cross entropy loss function (e.g., binary cross entropy), an L1 loss function, a mean square error loss function, a quadratic loss function, an L2 loss function, a mean absolute error loss function, a mean bias loss function, a hinge loss function, and/or a negative log loss function may be used.”)

Regarding claim 4, Kwon-Ulbricht teaches all the  limitations and motivations of the method of claim 1, further comprising providing, by the processing device, data corresponding to the automatically labeled one or more inliers to an external device. (See Kwon [0071] “Ground truth encoding 110 with respect to the predictions of the object detection(s) 116 may include labeling, or annotating, the sensor data 102 (e.g., images, depth maps, point clouds, etc.) with bounding shapes and/or corresponding class labels (e.g., vehicle, pedestrian, building, airplane, watercraft, street sign, etc.). As such, the ground truth annotations or labels may be compared, using loss function(s) 108, to the predictions of the object detection(s) 116 by the machine learning model(s) 104 to update and optimize the machine learning model(s) 104 for predicting locations of objects and/or obstacles.” See also Kwon [0282] “The server(s) 2178 [i.e. external device] may be used to train machine learning models [Thus, providing data corresponding to the automatically labeled one or more inliers to an external device] (e.g., neural networks) based on training data.”)

Regarding claim 5, Kwon-Ulbricht teaches all the  limitations and motivations of the method of claim 4, wherein the external device is a machine learning device that utilizes the data to make one or more autonomous driving decisions or one or more semi-autonomous driving decisions. (See Kwon [0281-0282] “The server(s) 2178 may transmit, over the network(s) 2190 and to the vehicles, neural networks 2192, updated neural networks 2192, and/or map information 2194... The server(s) 2178 may be used to train machine learning models (e.g., neural networks) based on training data... Once the machine learning models are trained, the machine learning models may be used by the vehicles (e.g., transmitted to the vehicles over the network(s) 2190” See also Kwon [0284] “the server(s) 2178 may transmit a signal to the vehicle 2100 instructing a fail-safe computer of the vehicle 2100 to assume control, notify the passengers, and complete a safe parking maneuver. [Thus, making autonomous driving decision]”)

Regarding claim 6, Kwon-Ulbricht teaches all the  limitations and motivations of the method of claim 1, further comprising automatically labeling, by the processing device, one or more outliers of the one or more selected points in each of the plurality of datasets as a non-ground object. (See Kwon [0071] “Ground truth encoding 110 with respect to the predictions of the object detection(s) 116 may include labeling, or annotating, the sensor data 102 (e.g., images, depth maps, point clouds, etc.) with bounding shapes and/or corresponding class labels (e.g., vehicle, pedestrian, building, airplane, watercraft, street sign [i.e. non-ground object], etc.).”)

Regarding claim 7, Kwon-Ulbricht teaches all the  limitations and motivations of the method of claim 1, wherein automatically labeling the one or more inliers comprises automatically labeling the one or more inliers as a ground surface. (See Kwon [0056] “the ground truth encoding 110 may occur automatically” See also Kwon [0071] “Ground truth encoding 110 with respect to the predictions of the object detection(s) 116 may include labeling, or annotating, the sensor data 102” See also Kwon [0145] “the predictions of the machine learning model(s) 104 in deployment may be less accurate than when the contour, curve, or other profile information of the driving surface is accounted for in generating the ground truth depth maps during ground truth encoding 110. As such, in some embodiments, profile information of the driving surface may be accounted for using the ego-motion data 1404 , the free-space data 1402, and/or the sensor data 102—e.g., LIDAR data.”)

(See Kwon [0255] “the vehicle 2100 may include multiple LIDAR sensors 2164”
See also Kwon Fig. 19 Showing step B1910 “determine one or more depth values corresponding to the updated free – space boundary based at least in part on second sensor data representative of a LIDAR point cloud and the updated location of the updated free – space boundary [Thus, obtaining the point cloud data comprises obtaining data from one or more vehicle LIDAR devices]”)

	Regarding claim 9, Kwon-Ulbricht teaches all the limitations and motivations of the method of claim 1, further comprising directing, by the processing device, the one or more vehicle sensor modules to sense an environment surrounding a vehicle and generate the point cloud data from the sensed environment surrounding the vehicle. (See Kwon [0261] “The vehicle may further include any number of camera types, including stereo camera(s) 2168, wide-view camera(s) 2170, infrared camera(s) 2172, surround camera(s) 2174, long-range and/or mid-range camera(s) 2198, and/or other camera types. The cameras may be used to capture image data around an entire periphery of the vehicle 2100.” See also Kwon [0257] “In some examples, LIDAR technologies, such as 3D flash LIDAR, may also be used. 3D Flash LIDAR uses a flash of a laser as a transmission source, to illuminate vehicle surroundings up to approximately 200 m. A flash LIDAR unit includes a receptor, which records the laser pulse transit time and the reflected light on each pixel, which in turn corresponds to the range from the vehicle to the objects. Flash LIDAR may allow for highly accurate and distortion-free images of the surroundings to be generated with every laser flash. In some examples, four flash LIDAR sensors may be deployed, one at each side of the vehicle 2100... The flash LIDAR device may use a 5 nanosecond class I (eye-safe) laser pulse per frame and may capture the reflected laser light in the form of 3D range point clouds and co-registered intensity data.” Thus, directing the one or more vehicle sensor modules to sense an environment surrounding a vehicle and generate the point cloud data from the sensed environment surrounding the vehicle)

Regarding claim 10, Kwon-Ulbricht teaches all of the elements of claims 1 in method form rather than system form. Kwon also discloses a system [0201]. Therefore, the supporting rationale of the rejection to claims 1 applies equally as well to those elements of claim 10.

Regarding claim 11, Kwon-Ulbricht teaches all of the elements of claims 2 in method form rather than system form. Kwon also discloses a system [0201]. Therefore, the supporting rationale of the rejection to claims 2 applies equally as well to those elements of claim 11.

Regarding claim 12, Kwon-Ulbricht teaches all of the elements of claims 4 in method form rather than system form. Kwon also discloses a system [0201]. Therefore, the supporting rationale of the rejection to claims 4applies equally as well to those elements of claim 12.

Regarding claim 13, Kwon-Ulbricht teaches all of the elements of claims 6 in method form rather than system form. Kwon also discloses a system [0201]. Therefore, the supporting rationale of the rejection to claims 6 applies equally as well to those elements of claim 13.

Regarding claim 14, Kwon-Ulbricht teaches all of the elements of claims 7 in method form rather than system form. Kwon also discloses a system [0201]. Therefore, the supporting rationale of the rejection to claims 7 applies equally as well to those elements of claim 14.


Regarding claim 16, Kwon-Ulbricht teaches all of the elements of claims 1 in method form rather than vehicle form. Kwon also discloses a vehicle [0181]. Therefore, the supporting rationale of the rejection to claims 1 applies equally as well to those elements of claim 16.

Regarding claim 17, Kwon-Ulbricht teaches all of the elements of claims 16, wherein the vehicle is an autonomous vehicle or a semi- autonomous vehicle. (See Kwon [0180] “The autonomous vehicle 2100 (alternatively referred to herein as the “vehicle 2100”) may include, without limitation, a passenger vehicle, such as a car”)

Regarding claim 18, Kwon-Ulbricht teaches all of the elements of claims 8 in method form rather than vehicle form. Kwon also discloses a vehicle [0181]. Therefore, the supporting rationale of the rejection to claims 8 applies equally as well to those elements of claim 18.

Regarding claim 19, Kwon-Ulbricht teaches all of the elements of claims 2 in method form rather than vehicle form. Kwon also discloses a vehicle [0181]. Therefore, the supporting rationale of the rejection to claims 2 applies equally as well to those elements of claim 19.

Regarding claim 20, Kwon-Ulbricht teaches all of the elements of claims 6-7 in method form rather than vehicle form. Kwon also discloses a vehicle [0181]. Therefore, the supporting rationale of the rejection to claims 6-7 applies equally as well to those elements of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 7:30am - 4:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   












/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161